DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed 4/11/2022.  As directed by the amendment, claims 35 and 53 have been amended. Claims 35-55 are pending in the instant application.
Applicant has filed a terminal disclaimer to obviate the double patenting rejection, which is hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 6/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10,207,066 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Gallagher on 6/8/2022.

The application has been amended as follows: 
Claim 35, line 22, after ‘the capsule’ inserted ---, and
wherein the surface is configured to be advanced within the housing to contact the capsule prior to the puncturing member being advanced into the capsule--- [i.e. one tab indent for the line starting with ‘wherein’]
Cancelled claim 36
Claim 53, line 24, after ‘the capsule’ inserted ---, and
wherein the surface is configured to be advanced within the housing to contact the capsule prior to the puncturing member being advanced into the capsule--- [i.e. two tab indent for the line starting with ‘wherein’]
Claim 53, lines 27-29, deleted “, the surface being sloped at an angle which is less than 55 degrees relative to a longitudinal axis of the chamber and/or having one or more protrusions for contacting the capsule”

	
 Reasons for Allowance
Claims 35 and 37-55 are allowed.
The following is an examiner’s statement of reasons for allowance: The surface of Cocozza that corresponds to the instantly claimed surface is stationary relative to the capsule in the housing; there is no teaching or motivation to modify said surface to be configured to be advanced within the housing to contact the capsule prior to the puncturing member being advanced into the capsule. And while Hochrainer (US 7,284,553 B2 teaches projections and troughs as now claimed (see e.g. Hochrainer Fig. 8 in view of Figs. 1-5; col. 5, line 37-col. 6, line 46 and col. 12, lines 6-30), if this teaching were applied to Alston or Glusker, the projections/troughs would be located on the unmoving sidewalls thereof, not the advancing surface. Accordingly, claims 35 and 53 are considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claims. Claims 37-52, 54 and 55 depend from claim 35 or 53 and are considered patentable by virtue of their dependence from claim 35 or 53.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRYN E DITMER/Primary Examiner, Art Unit 3785